[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an application for discharge of a Mechanic's Lien brought pursuant to Conn. Gen. Stat. 49-35a. The petitioner claims that there did not exist probable cause to sustain the validity of the mechanic's lien. The respondents claimed that work had been performed for which they were not compensated.
This matter was heard over several days commencing November 20th with trial completed on December 6th. The petitioner offered twelve exhibits while respondents offered thirty (30). The court had the ability to assess the credibility of the witnesses, the parties and observed their demeanor in the courtroom. The court further made a visual inspection of the work performed in November 29.
The several contracts between the parties involved the excavation and construction of a roadway and driveway in the Town of Sharon. The terrain is rocky and steep. The issues before this court involved the change orders claimed by respondents for the removal of boulders and/or ledge as well as change orders for the use of heavy equipment.
The court finds there is probable cause to sustain the validity of the lien to the extent of thirty thousand ($30,000) Dollars.
DRANGINIS, J. CT Page 979